Appeal from an order of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered November 17, 2003. The order granted defendant’s motion for partial summary judgment dismissing the claim for damages “for loss of companionship and bond between horse and owner.”
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in DeJoy v Niagara Mohawk Power Corp. (13 AD3d 1108 [2004]). Present—Pigott, Jr., P.J., Pine, Kehoe, Gorski and Martoche, JJ.